UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6707



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICHARD M. PATTERSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-97-60)


Submitted:   October 24, 2001          Decided:     November 19, 2001


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jack R. Maro, Ocala, Florida, for Appellant. Kenneth E. Melson,
United States Attorney, William H. Stallings, Special Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard M. Patterson appeals the district court’s order deny-

ing his motion for a new trial under Fed. R. Crim. P. 33.   We have

reviewed the record and find that the district court did not have

jurisdiction to consider the motion because it was filed beyond the

time period allowed under the Rule.   See Fed. R. Crim. P. 33;   see

also United States v. Smith, 62 F.3d 641, 648 (4th Cir. 1995)

(holding that time limits set forth in Fed. R. Crim. P. 33 are

jurisdictional).   Accordingly, we dismiss the appeal.   28 U.S.C. §

2106 (1994).   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                 2